        Case 3:21-cv-00177-SDD-RLB                  Document 13-1           08/05/21 Page 1 of 21




                         UNITED STATES DISTRICT COURT FOR THE

                                MIDDLE DISTRICT OF LOUISIANA


LARRY E. CLARK, SR.                  *
                                     *      CASE NO.: 21-0177
      Plaintiff                      *
                                     *      JUDGE:    Shelly D. Dick
                                     *
VERSUS                               *      MAG.:     Richard L. Bourgeois, Jr.
                                     *
JOHN V. EDWARDS, ET AL               *
                                     *
      Defendants                     *
                                     *
******************************************************************************
               MEMORANDUM IN SUPPORT OF DOTD DEFENDANTS’
                RULE 12(B)(1) AND 12(B)(6) MOTIONS TO DISMISS

MAY IT PLEASE THE COURT:

        NOW COMES, through undersigned counsel, defendants, Shawn Wilson, Secretary for

the Louisiana Department of Transportation and Development (“Secretary Wilson”) and

Charles McBride, Right of Way Administrator for the Louisiana Department of

Transportation and Development ( “McBride”) (hereinafter sometimes referred to collectively

as “DOTD Defendants” and/or “Defendants”),1 appearing for the limited purpose of this motion

and without consenting to the jurisdiction of this Court, who respectfully submit this memorandum

in support of DOTD Defendants’ Rule 12(b)(1) and 12(b)(6) Motions to Dismiss with prejudice

the Plaintiff’s Complaint pursuant the Federal Rules of Civil Procedure.




1
 Plaintiff also named as defendants, Andrew G. Barry and Terrence J. Donahue, Jr., both attorneys for the Louisiana
Department of Transportation and Development, neither of whom have been served. Undersigned counsel is not
making an appearance for any defendant not properly served.

                                                        1
        Case 3:21-cv-00177-SDD-RLB                  Document 13-1           08/05/21 Page 2 of 21




I.      INTRODUCTION

        As aptly stated by Magistrate Payne in his February 16, 2000 report and recommendation

regarding the procedural history of the numerous suits filed by the Plaintiff:

        The complete history of the events related to this litigation would consume far more
        paper than this case merits.2

        However, in an effort to provide the Court with the basis for Plaintiff’s current suit, we will

begin where it all started—in 1986. Thirty-five years ago, the Louisiana Department of

Transportation (“DOTD”) sought the expropriation of three properties owned by the Plaintiff and

his wife while building Interstate 49 through Shreveport, Louisiana. The parties stipulated to the

value of the properties via Joint Stipulation on December 28, 1987 to limit the issues at trial in

three consolidated lawsuits in the First Judicial District Court of Caddo Parish.3 At the trial on the

last remaining issue of relocation costs, an expert for DOTD opined that the value of the property

was greater than that agreed upon between the parties an awarded Clark an additional amount

above the stipulated agreement. This decision was reversed on appeal and the Louisiana Second

Circuit Court of Appeals held that because the lessee of the property, L&M Hair Care Products,

Inc. (“L&M”), was not a party to the suit, the additional amount awarded to Clark for relocation

costs was improper. Thereafter, Plaintiff, and through his company, L&M, have filed a multitude

of lawsuits arising from what Plaintiff has deemed the start of a thirty-five year conspiracy by

multiple individuals, including attorneys defending DOTD and judges issuing rulings adverse to

Plaintiff, to deprive him of what he believe he is owed.

        Defendants provide to the Court the attached summary exhibit, labeled as Exhibit 1, in

attempt to layout the universe of suits filed by Plaintiff and/or his company, L&M, all borne out


2
  Exhibit 7: Larry E. Clark, et al. v. State of Louisiana, DOTD, Western District of Louisiana, Docket No. 98-1753,
Report and Recommendation, p. 2.
3
  First Judicial District Court, cases 325,511; 325,512; and 328,772 (1986).

                                                        2
        Case 3:21-cv-00177-SDD-RLB                       Document 13-1            08/05/21 Page 3 of 21




of the 1986 expropriation proceedings.4 All proceedings in Exhibit 1 are referred to in the

Complaint and are central to Plaintiff’s claims.5

         A complete summary of the appellate proceedings Plaintiff has filed over three decades,

and counting, can be found in Defendant Justice McCallum’s recent ruling, Dep't of Transp. &

Dev. v. Clark, 53,197 (La.App. 2 Cir. 1/15/20); 289 So.3d 226, reh'g denied (Feb. 28, 2020), writ

denied, 2020-00528 (La. 9/23/20); 301 So.3d 1183, reconsideration denied, 2020-00528 (La.

6/1/21); 316 So.3d 830. Each and every action filed by the Plaintiff has resulted in an adverse final

judgment as Justice McCallum held in the Louisiana Second Circuit’s most recent opinion

regarding this lengthy litigation:

                   Finally, we observe that the record unequivocally shows that Clark
                   and L&M are again attempting to retry that which has already been
                   adjudicated and which has already been dismissed through previous,
                   nearly identical res judicata opinions. Clark has, on multiple
                   occasions, in front of multiple courts, stated that he simply dislikes
                   the previous outcomes and wishes to retry the exact same issues.
                   Clark and L&M, without any doubt, have clearly had their day in
                   court and have no meritorious grievance left with the issues at
                   hand.6




4
  It is entirely possible that not all suits have been captured in this exhibit, however, undersigned has made a good
faith attempt to provide the Court with a way in which to navigate and reference the litigation which has ensued over
the last three decades at the Plaintiff’s behest.
5
  “In considering a motion to dismiss for failure to state a claim, a district court must limit itself to the contents of the
pleadings, including attachments thereto.” However, documents attached to a defendant’s “motion to dismiss are
considered part of the pleadings if they are referred to in the plaintiff's complaint and are central to his claim.” Collins
v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000), citing Venture Assocs. Corp. v. Zenith Data
Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993).
6
  Dep't of Transp. & Dev. v. Clark, 53,197 (La.App. 2 Cir. 1/15/20, 11–12); 289 So.3d 226, 233–34, reh'g denied (Feb.
28, 2020), writ denied, 2020-00528 (La. 9/23/20); 301 So.3d 1183, reconsideration denied, 2020-00528 (La. 6/1/21);
316 So.3d 830 (emphasis added).

                                                             3
        Case 3:21-cv-00177-SDD-RLB                   Document 13-1           08/05/21 Page 4 of 21




        Suffice it to say, Plaintiff has filed action after action in various capacities in both State7

and Federal8 courts—occasionally through the removal process9—pursuing monies beyond the

amount stipulated between the parties in 1987. With almost every adverse judgment at the district

court level, he has petitioned the State10 and Federal11 appellate courts for review, again with

exclusively adverse results, so much so that various courts have sanctioned Plaintiff in a number

of ways and for a variety of reasons. DOTD Defendants have gathered all rulings they could locate

and attached them to this motion in chronological order:12

        Exhibit 2          Louisiana First Judicial District Court Order dated April 21, 1997

        Exhibit 3          Louisiana Second Circuit Court of Appeal Ruling dated December 10, 1997

        Exhibit 4          U.S. Fifth Circuit Court of Appeals Ruling dated November 6, 1999

        Exhibit 5          U.S. Fifth Circuit Court of Appeals Ruling dated June 30, 1999

        Exhibit 6          U.S. Fifth Circuit Court of Appeals Ruling dated June 30, 1999

        Exhibit 7          Western District of Louisiana Report and Recommendation dated February
                           16, 2000, and Judgment adopting same dated March 21, 2000

7
   First Judicial District Court, cases 362,381 (1990); 363,679 (1990); 429,240 (1998); Nineteenth Judicial District
Court, case 425,690 (1996).
8
   Western District of Louisiana, cases 96-1360 (1996) and 98-1753 (1998); Eastern District of Louisiana, case 97-
1266 (1997).
9 st
  1 JDC case 362,381 became 98-0217 in the Western District of Louisiana after Plaintiff added civil rights claims
to his action.
10
    See State, Dep't of Transp. & Dev. v. Clark, 548 So.2d 365 (La.App. 2 Cir. 1989), writ denied, 552 So.2d 395
(La.1989); L & M Hair Care Products, Inc. v. State, DOTD, 590 So.2d 122 (La.App. 2 Cir. 12/4/1991); L & M Hair
Care Products, Inc. v. State, Dep't of Transp. & Dev., 622 So.2d 1194 (La.Ct. App.1993), writ denied, 629 So.2d 1126
(La.1993); L & M Hair Products, Inc. v. State, Dep't of Transp. & Dev., 29,998 (La.App. 2 Cir. 12/10/97); 704 So.2d
415; Clark v. Mangham, Hardy, Rolfs & Abadie, 30,471, (La.App. 2 Cir. 2/24/99); 733 So.2d 43; Clark v. Louisiana
Dep't of Transp. & Dev., 2007-1364 (La.App. 1 Cir. 5/2/08), writ denied, 2008-1549 (La. 10/10/08); 993 So.2d 1286;
Clark v. State, Dep't of Transp., 2013-0371 (La.App. 1 Cir. 11/8/13), writ denied sub nom; Clark v. State, Dep't of
Transp. & Dev., 2014-0814 (La. 6/13/14); 140 So.3d 1191; Dep't of Transp. & Dev. v. Clark, 53,197, (La.App. 2 Cir.
1/15/20); 289 So.3d 226, reh'g denied (Feb. 28, 2020), writ denied, 2020-00528 (La. 9/23/20); 301 So.3d 1183,
reconsideration denied, 2020-00528 (La. 6/1/21); 316 So.3d 830.
11
    See Clark v. Land, CIV. A. 97-1266, 1998 WL 199360 (E.D. La. Apr. 23, 1998), dismissed, 189 F.3d 467 (5th
Cir.1999), and dismissed, 189 F.3d 467 (5th Cir.1999), and dismissed, 252 F.3d 434 (5th Cir.2001); Clark v. Louisiana
ex rel. Louisiana Dep't of Transp. & Dev., 184 F.3d 816 (5th Cir.1999); Clark v. Pena, 97-30715 (5th Cir.1999), 189
F.3d 467; Clark v. Land, 98-30597, 98-30731 (5th Cir. 1999), 189 F.3d 467; Clark v. Land, 528 U.S. 1064 (1999);
Clark v. Pena, 97-30715, 1999 WL 34844548 (5th Cir. Aug. 11, 1999); Clark v. Pena, 471 Fed.Appx. 398 (5th
Cir.2012); Clark v. Louisiana Dep't of Transp. & Dev., 574 U.S. 1030 (2014).
12
   See Exhibits 2-10.

                                                         4
        Case 3:21-cv-00177-SDD-RLB                   Document 13-1           08/05/21 Page 5 of 21




         Exhibit 8         Western District of Louisiana Order dated April 4, 2014

         Exhibit 9         Louisiana 19th Judicial District Court Order dated December 14, 2020

         Exhibit 10        Louisiana 19th Judicial District Court Order dated May 13, 2021

         Unsurprisingly, the present Complaint is a mere retread of the same issues previously

adjudicated to a final disposition by numerous other State and Federal courts and as such merits

the same outcome here. This Court is the last federal court sitting in Louisiana to address the same

issues Plaintiff has raised, and adjudicated to finality, over the last three and a half decades.

II.      ALLEGATIONS OF FACT

         The Plaintiff sets forth the same allegations that he has previously alleged—in various

capacities as Plaintiff makes allegations and requests relief both personally and on behalf of the

business owned by the Plaintiff and his wife, L&M,13—in both State and Federal courts throughout

Louisiana:

         1. Plaintiff alleges that various decades-old final Judgments by State and Federal courts

             reflect perceived unfairness, racism, and/or conspiracy and that these decisions should

             be reversed and/or these adjudicated actions should be enjoined.14 These include:

                  a. The original consolidated expropriation cases15




13
   L&M Hair Care Products, Inc. (“L&M”) was the lessee of the property owned by Plaintiff which was the original
basis for the expropriation suit. The Plaintiff and his wife have at all pertinent times owned and operated L&M.
Plaintiff has filed various State and Federal actions in this litigation on behalf of L&M in his capacity as an
owner/operator. Plaintiff is not an attorney but continues to represent the interests of his entity, L&M, in this and
numerous other suits.
14
   See Plaintiff’s Complaint, R.Doc. 1, pp. 202-207.
15
   Plaintiff seeks nullification of the December 28, 1987 Joint Stipulation because he believes that DOTD failed to
make L&M a party to the expropriation suits, failed to serve L&M in the expropriation suits, and failed to deposit
funds in the registry of the court for the benefit of L&M in the expropriation suits.

                                                         5
        Case 3:21-cv-00177-SDD-RLB                     Document 13-1           08/05/21 Page 6 of 21




                  b. First Judicial District Court case 363,67916,17,18

                  c. First Judicial District Court case 429,24019

                  d. Western District of Louisiana case 96-136020

                  e. Western District of Louisiana case 98-175321

                  f. First Judicial District Court case 425,69022

         2. That he has suffered and/or continues to suffer violations of his and/or L&M’s

             constitutional rights or other Federal laws23

         3. That he is the victim of racial discrimination.

         4. That he is the victim of systemic corruption and collusion.

         5. That various legal concepts be enjoined from being filed against his positions in this

             and previous matters (including actions which have been final judgments for

             decades).

         In short, the Plaintiff alleges he has been the victim of a thirty-five year plot by the entire

State and Federal judiciary, as well as DOTD and its employees, and his own former attorneys.

He supports these allegations by citing to various statutory provisions and Amendments to the




16
   Plaintiff seeks nullification of the State court’s October 9, 1995 Judgment of dismissal because he believes that it
was absolutely null “since it was based on the absolutely null stipulation”.
17
   Plaintiff seeks nullification of the State court’s February 4, 1997 Judgment of dismissal because he believes that it
was absolutely null based on the failure of the DOTD to “strictly comply with the mandatory procedures of statutes
48:441 through 48:460” and the rules of civil procedure and certain local rules regarding service of process.
18
   Plaintiff seeks nullification of the State court’s October 31, 2005 Judgment granting dismissal based on res judicata
as to L&M's claims for monetary relief by mandamus and for alleged civil rights violations.
19
   Plaintiff seeks nullification of the State court’s July 28, 1998 Judgment where suit for nullity of the October 1995
Judgment was dismissed with prejudice.
20
   Plaintiff seeks nullification of the Western District’s February 20, 1997 Judgment dismissing his claims with
prejudice. The Fifth Circuit affirmed that dismissal by dismissing the Plaintiff’s appeal in 189 F.3d 467.
21
   Plaintiff seeks nullification of the Western District’s March 20, 2000 Judgment dismissing all of Plaintiff's claims
for failure to state a claim upon which relief could have been granted.
22
   Plaintiff seeks nullification of the State court’s September 10, 2012 Judgment granting Defendants’ Exceptions and
dismissing with prejudice all of Plaintiffs’ claims.
23
   See Plaintiff’s Complaint, pages 202-207.

                                                           6
        Case 3:21-cv-00177-SDD-RLB                  Document 13-1          08/05/21 Page 7 of 21




United States Constitution and offering unfounded conspiracy theories. These allegations and

claims have no merit and should be dismissed with prejudice.

III.    APPLICABLE LAW

        Defendants move for dismissal of Plaintiff’s claims pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure under the doctrine of sovereign immunity. A challenge to the

Court’s subject matter jurisdiction over a case may be raised at any time because it goes to the

Court’s very power to hear the case.24 The party asserting subject matter jurisdiction bears the

burden of proof of demonstrating jurisdiction.25 In ruling on a Rule 12(b)(1) motion to dismiss for

lack of subject matter jurisdiction, the Court may rely on (1) the complaint alone, presuming the

allegations to be true, (2) the complaint supplemented by undisputed facts, or (3) the complaint

supplemented by undisputed facts and by the Court's resolution of the undisputed facts.26

        To withstand a Rule 12(b)(6) Motion, a plaintiff must plead “enough facts to state a claim

to relief that is plausible on its face.” Doe v. Covington County School District, 675 F.3d 849, 854

(5th Cir. 2012). Put another way, a Court must be able to “draw a reasonable inference that the

defendant is liable for the misconduct alleged.” Id. This plausibility standard requires more than

pleading conspiracy theories and conjecture that a defendant has acted unlawfully. Id. at 678.

Thus, even if the allegations in the Complaint are true, if they cannot support a claim to relief, “this

basic deficiency should . . . be exposed at the point of minimum expenditure of time and money

by the parties in the Court. Bell Atlantic Corp. v. Twombley, 550 U.S. 544, 558 (2007).

        A plaintiff cannot simply submit an “unadorned, the defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and while factual allegations are



24
   U.S. v. Cotton, 535 U.S. 625, 630, 122 S.Ct. 1781, 152 L.Ed.2d 860 (2002).
25
   Davis v. U.S., 597 F.3d 646, 649 (5th Cir. 2009).
26
   Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir. 2001).

                                                        7
        Case 3:21-cv-00177-SDD-RLB                   Document 13-1          08/05/21 Page 8 of 21




accepted as true for purposes of a 12(b)(6) motion, legal conclusions are not. Id. The Plaintiff’s

Compliant contains nothing besides the same conjecture and conspiracy theories that he has

unsuccessfully espoused for three decades.

IV.     LAW AND ARGUMENT

        A. State court judgments on state law issues are to remain undisturbed by federal
           district courts.

        As an initial matter, the Plaintiff prays for relief by the issuance of injunctions to overturn

prior state and federal court decisions in matters which have already been finally adjudicated. This

is an inherent legal fiction and cannot be granted by this Court. Before this Court can address the

legal fiction that Plaintiff requests, it must have subject matter jurisdiction, which is founded in

either diversity or federal question jurisdiction.

                  i. Federal question jurisdiction is not available.

        The Plaintiff’s claims do not inherently sound in federal law. The Plaintiff attempts to

manufacture a federal question by entwining civil rights violations into his adjudicated state law

claims. This is not sufficient to vest a Federal district court with subject matter jurisdiction:

                 If the constitutional claims presented to a United States District
                 Court are inextricably intertwined with the state court's denial in a
                 judicial proceeding … then the District Court is in essence being
                 called upon to review the state court decision. This the District Court
                 may not do.27

        The Plaintiff has received complete due process and appellate review to the Plaintiff’s state

law claims.28 The Louisiana First Circuit previously explained to the Plaintiff that once a decision

is final and definitive, “no court has jurisdiction, in the sense of power and authority, to modify,




27
  D.C. Court of Appeals v. Feldman, 460 U.S. 462, 483 n. 16 (1983).
28
  See Dep't of Transp. & Dev. v. Clark, 53,197, (La.App. 2 Cir. 1/15/20); 289 So.3d 226, 230-233 for a more complete
analysis of the history of this litigation.

                                                         8
        Case 3:21-cv-00177-SDD-RLB                   Document 13-1          08/05/21 Page 9 of 21




revise or reverse the judgment, regardless of the magnitude of the error in the final judgment.”29

The Supreme Court of the United States has definitively stated that Federal district courts have no

subject matter jurisdiction to interfere with final judgements in state courts on state law issues:

                 Proceedings in state courts should normally be allowed to continue
                 unimpaired by intervention of the lower federal courts, with relief
                 from error, if any, through the state appellate courts and ultimately
                 this Court.30

        Nonetheless, Plaintiff has brought the same claims in the instant Complaint that have been

previously adjudged final and complete in both State and Federal courts throughout Louisiana.

This Court is therefore devoid of subject matter jurisdiction to review final judgments of state

courts with regard to state law issues, as the Fifth Circuit Court of Appeals has previously held:

                 Among the several answers to plaintiff's claim, a basic and
                 dispositive one is that we hold no warrant to review final judgments
                 of the Florida Supreme Court. That power is reserved to the
                 Supreme Court of the United States. Complaining of constitutional
                 violations, Mr. Sawyer has cast his complaint in the form of a civil
                 rights suit. What he seeks, however, is simply reversal of the state
                 court judgment. We have scrutinized the state proceedings and find
                 them to be manifestly judicial ones. They could have been reviewed
                 in the Supreme Court. Mr. Sawyer has boarded the wrong flight.
                 AFFIRMED.31

        Plaintiff herein continues to seek any court to reverse the numerous State court judgments

that became final long ago and throughout the following decades, and this suit appears to be his

last resort in a federal district court sitting in Louisiana to seek the relief he desires. There is no

subject matter jurisdiction present for this Court to review those various final Judgments set forth

in Plaintiff’s Complaint and this Complaint should therefore be dismissed with prejudice.




29
   Clark v. Louisiana Dep't of Transp. & Dev., 2007-1364 at *6.
30
   Atl. Coast Line R. Co. v. Bhd. of Locomotive Engineers, 398 U.S. 281, 287 (1970).
31
   Sawyer v. Overton, 595 F.2d 252 (5th Cir.1979) (internal citations omitted).

                                                         9
        Case 3:21-cv-00177-SDD-RLB                  Document 13-1           08/05/21 Page 10 of 21




                 ii. Diversity jurisdiction is not available.

        On the cover page of Plaintiff’s Complaint, Plaintiff offered a Post Office box in Atlanta,

Georgia as an address for service, which is legally insufficient for service of process. The

corporation that Plaintiff makes allegations on behalf of, L&M, is domiciled in Louisiana with

both domicile addresses and a principal office address in Bossier Parish, Louisiana. 32 The

expropriated properties at issue in the original litigation were located in Caddo Parish, Louisiana.

The Plaintiff is listed as the “President, Director” of L&M with the Louisiana Secretary of State

and has a personal address listed as 2503 Convent Street in Bossier City, Louisiana.

        The only valid address that can be attributed to the Plaintiff in this matter based on the

available information is the Convent Street address in Bossier City, Louisiana. As the Plaintiff’s

address is in the State of Louisiana and the DOTD Defendants are in Louisiana as well, no diversity

exists between the parties regarding any purported state law claims and therefore this Court does

not have subject matter jurisdiction to address such claims, if sufficiently pled, under 42 U.S.C. §

1332.

        B. The Plaintiff’s allegations are subject to res judicata.

        As discussed by many Louisiana courts, the claims Plaintiff raises in his Complaint

“have previously been adjudicated to finality.”33

                 “[A]t the heart of res judicata is the principle that the litigant
                 involved either failed to properly raise a now precluded issue in the
                 first lawsuit or the litigant in fact had a full trial, yet an undesirable
                 outcome. Thus, res judicata starts with the premise that the litigant,
                 in fact, has already had his or her day in court.”34

32
   Exhibit 11: Louisiana Secretary of State’s Business Filing for L&M listing Larry E. Clark as “President, Director”
of the corporation with an address of 2503 Convent Street in Bossier City, Louisiana. DOTD Defendants request this
Court take judicial notice of the information from the Louisiana Secretary of State pursuant to Federal Rule of
Evidence 201.
33
   Dep't of Transp. & Dev. v. Clark, 53,197 (La.App. 2 Cir. 1/15/20); 289 So.3d 226, 232, reh'g denied (Feb. 28,
2020), writ denied, 2020-00528 (La. 9/23/20); 301 So.3d 1183, reconsideration denied, 2020-00528 (La. 6/1/21); 316
So.3d 830.
34
   Dep't of Transp. & Dev. v. Clark, 289 So.3d at 230.

                                                         10
       Case 3:21-cv-00177-SDD-RLB                     Document 13-1           08/05/21 Page 11 of 21




         According to DOTD Defendants’ count, the Plaintiff has filed seven original lawsuits and

at least eleven appellate actions regarding the claims that are repeated in this Complaint.35 Each

of those actions at both the district and appellate levels has resulted in final adjudication via

dismissal, often with an application of res judicata.

         This most recent Complaint presents no new claims or materials and merits consistent

treatment as Plaintiff’s claims once again meet the criteria set forth by the Fifth Circuit:

                  Application of res judicata is proper only if the following four
                  requirements are met: (1) the parties must be identical in the two
                  suits; (2) the prior judgment must have been rendered by a court of
                  competent jurisdiction; (3) there must be a final judgment on the
                  merits; and (4) the same cause of action must be involved in both
                  cases.36

         Brief application of these criteria to the facts of this case indicates that they are all satisfied.

The legal doctrine of res judicata has been previously applied by the Western District of Louisiana

to the Plaintiff’s theories in this ongoing litigation and its application was endorsed by the

Louisiana First Circuit Court of Appeal:

                  The bulk of Clark's conspiracy and civil rights-type allegations are
                  directed at the various state court judges who have displeased him
                  by their rulings, but none of the judges is actually named as a
                  defendant in this action. Even if they were defendants, the judges
                  would be entitled to judicial immunity, under both federal and state
                  law, because Clark's claims are directed at acts performed in the
                  course of their judicial functions....

                  ...

                  The pleading goes on to make numerous conclusory allegations that
                  various state-actor and non-state actor defendants and other non-
                  defendants have conspired to repeatedly deny and hinder Plaintiff
                  from receiving the full benefit of his constitutional rights.


35
   The Plaintiff’s strategy of attempting to re-litigate final judgments has become offensive enough that various courts
have ordered that he may not file any additional documents without leave of court. See Exhibits 2-10.
36
   Russell v. SunAmerica Sec., Inc., 962 F.2d 1169, 1172 (5th Cir. 1992).

                                                          11
       Case 3:21-cv-00177-SDD-RLB                  Document 13-1           08/05/21 Page 12 of 21




                 ...

                 The law firms and attorney defendants are mentioned on several
                 occasions throughout the pleading, but Plaintiff makes only
                 conclusory allegations that the non-state actors conspired with the
                 state district judges and other defendants.

                 The frivolous allegations of federal civil rights claims in the third
                 amended petition are reminiscent of those rejected in 98 cv 0217.
                 As in the prior proceeding, the court finds that the federal claims
                 were brought maliciously and in an effort to seek retribution against
                 everyone associated with the expropriation proceedings that did not
                 end in the result hoped by Plaintiff. The federal claims should,
                 accordingly, be dismissed for failure to state a claim upon which
                 relief can be granted and as frivolous pursuant to § 1915(e).

                 Hence, it is clear that L & M's claims of federal civil rights violations
                 have not only been previously presented, but have also been
                 considered and adjudged. Thus, L&M's claims of federal civil rights
                 violations are likewise barred under the principles of res judicata by
                 the March 20, 2000 judgment rendered by the U.S. District for the
                 Western District of Louisiana under docket number 98–CV–
                 1753.”37

        This Complaint merely repeats claims which have been the subject of res judicata by both

State and Federal courts previously. The Louisiana Second Circuit exhaustively examined the

history of this litigation in a 2020 decision and arrived at the same conclusion:

                 Furthermore, res judicata attaches and bars the petitions for nullity
                 on their face because several other appellate courts have already
                 found and decided such. Based on those previous decisions alone,
                 res judicata attaches and precludes the petitions. Therefore, res
                 judicata not only attached to preclude Clark from further litigation
                 based on the stipulated agreements, it also attached when the other
                 state and federal appellate courts resolved the issue earlier.38




37
   Clark v. Louisiana Dep't of Transp. & Dev., 2007-1364, *7-8 (La.App. 1 Cir. 5/2/08), writ denied, 2008-1549 (La.
10/10/08); 993 So.2d 1286.
38
   Dep't of Transp. & Dev. v. Clark, 53,197, p. 11 (La.App. 2 Cir. 1/15/20); 289 So.3d 226, 233.


                                                        12
       Case 3:21-cv-00177-SDD-RLB                  Document 13-1          08/05/21 Page 13 of 21




        As such, it is appropriate for this Court to uphold the previous rulings of every other court

that has been exposed to the Plaintiff’s allegations and dismiss the Plaintiff’s Complaint with

prejudice pursuant to the doctrine of res judicata.

        C. DOTD Defendants are Immune from Suit.

        Plaintiff’s claims against the DOTD Defendants in their official capacity must be dismissed

as the Eleventh Amendment bars such an action by a private individual in Federal Court against a

sovereign State and its agencies or employees unless specifically abrogated by Congress, or if the

State or its agencies consent, which has not occurred here.

        This Court does not have jurisdiction over Plaintiff’s claims against these defendants as

per the Eleventh Amendment of the United States Constitution, and as such, the claims raised

against all DOTD defendants must be dismissed, pursuant to the principle that Louisiana State

agencies and its State officers are not subject to such claims before this Federal Court. The

Eleventh Amendment bars an action for monetary damages by a private individual in Federal court

against a sovereign State and its agencies unless specifically abrogated by Congress pursuant to

its legal authority under Section V of the Fourteenth Amendment, or if consented to by the State. 39

        As per Louisiana Constitution of 1974, Article XII, Section 10, Louisiana has not waived

of sovereign immunity. As per La. R. S. 13:5106, the State of Louisiana consents solely to be sued

in State court. Louisiana’s consent to be sued in State court is not a waiver of its Eleventh

Amendment immunity from suit in Federal court.40 “Waiver of common law sovereign immunity




39
   Hans v. Louisiana, 134 U.S. 1890; Seminole Tribe of Florida v. Florida, et al, 116 S.Ct. 1114 (1996); Kimel v.
Florida Board of Regents, 120 S.Ct. 631, 528 U.S. 62, 145 L.Ed. 2d 522 (January 11, 2000).
40
   Citrano v. Allen Correctional Center, 891 F. Supp. 312 W.D. La. 1995; Kipper v. Louisiana State Board of
Education, 592 F. Supp. 1343 (M.D. La. 1984), aff'd 778 F.2d 789 (5th Cir. 1985).

                                                       13
       Case 3:21-cv-00177-SDD-RLB                    Document 13-1           08/05/21 Page 14 of 21




should not be confused with Eleventh Amendment immunity and waiver of one does not

transfer.”41

         The aforesaid Defendants, sued in their official capacities only, are in effect, responding to

claims against the DOTD and by extension, the State of Louisiana, who is the employer of those

individuals. Inasmuch, the immunity from suit in Federal court applies to the claims asserted

against these individuals and warrants the dismissal of those claims.42 Therefore, the claims against

the DOTD Defendants should be dismissed on this basis alone.

         D. The Ex parte Young Exception Does Not Apply.

         Additionally, any claims properly characterized as prospective injunctive relief are not

legally cognizable in this matter. The Supreme Court has recognized an exception sovereign

immunity under the Ex Parte Young doctrine whereby “a federal court, consistent with the

Eleventh Amendment, may enjoin state officials to conform their future conduct to the

requirements of federal law.”43 Throughout his Complaint, Plaintiff uses the word “prospective”

in describing the injunctive and declaratory relief he seeks and even cites to Ex parte Young.44

Nevertheless, the Ex parte Young exception is inapplicable to the DOTD Defendants and does not

provide Plaintiff with the ability to resuscitate the life of his 1986 litigation with DOTD by

asserting a conclusory allegation regarding “an ongoing violation of federal law.”

         A court undertaking an Ex Parte Young analysis must conduct two inquiries to determine

whether the exception applies to the state officer in question. First, the court must conduct a


41
   American Tel. and Tel. Co. v. Madison Parish Police Jury, 465 F. Supp. 168, D.C. La. 1977; AT&T Communications
of South Central States v. BellSouth Communications, 43 F. Supp. 2d 593 (M.D. La. 1999).
42
   Scott v. Board of Supervisors, 336 F.2d 557 (5th Cir. 1964) and Schuth, et al v. Louisiana State University Medical
Center, et al, 1989 U.S. Dist. Lexis 6803 (E.D. La. 1983), Schlosser v. Kansas Department of Health and Environment,
766 F.Supp. 984, rev. 1991 F.2d 806, cert. denied 114 S.Ct. 307, Cantu v. Rocha, 77 F.3d 795 (5th Cir. 1996); Vermett
v. Howell, 606 F. Supp. 732 (W.D. MI. 1994).
43
   Bailey v. Board of Commissioners of Louisiana Stadium, 441 F.Supp.3d quoting Quern v. Jordan, 440 U.S. 332,
337, 99 S.Ct. 1139, 59 L.Ed.2d 358 (1979) (emphasis added).
44
   R.Doc. 1, at ¶ 3.

                                                         14
       Case 3:21-cv-00177-SDD-RLB                   Document 13-1          08/05/21 Page 15 of 21




“straightforward inquiry into whether the complaint alleges an ongoing violation of federal law

and seeks relief properly characterized as prospective.” Next, the court must “also decide whether

the official in question has a “sufficient connection to the enforcement of the challenged act.”45 In

cases in which a plaintiff invokes Ex Parte Young, the state official must have some authority to

enforce the law or an order for injunctive relief.46 “A probe into the existence of a Young exception

should gauge (1) the ability of the official to enforce the statue at issue under his statutory or

constitutional powers, and (2) the demonstrated willingness of the official to enforce the statute.”47

        Plaintiff cannot meet the first prong of the Ex Parte Young because the Complaint fails to

allege an ongoing violation of federal law and fails to seek any relief that is prospective in nature.

To assert a claim for injunctive relief in federal court a plaintiff must “satisfy the threshold

requirement imposed by Art. III of the Constitution” by showing “that he has sustained or is

immediately in danger of sustaining some direct injury as a result of the challenged ... conduct.”48

Further, “[t]o pursue an injunction or declaratory judgment, the [plaintiffs] must allege a likelihood

of future violations of their rights by [the defendant], not simply future effects from past

violations.”49

        Here, as with his other lawsuits, Plaintiff simply seeks to begin his litigation anew and only

alleges prior rulings by the judiciary related to his prior suits have caused him harm. What is telling

is that in 208 pages and over 426 paragraphs, there is not a single factual allegation that can be

found relating to either Secretary Wilson or McBride in the Complaint. Over twenty years ago, the



45
   Bailey v. Board of Commissioners of Louisiana Stadium, 441 F.Supp.3d 321, quoting Ex Parte Young, 209 U.S.
123, 157, 28 S.Ct. 441, 522 L.ED. 714 (1098).
46
   Okpalobi v. Foster, 244 F.3d 405 (5th Cir. 2001); Lytle v. Griffin, 240 F.3d 402, 412 (4th Cir. 2001).
47
   Bailey v. Board of Commissioners of Louisiana Stadium, 441 F.Supp.3d 321, citing Okpalobi, 244 F.3d 405 at 417
48
   Armstrong v. Turner Indus., Inc., 141 F.3d 554, 562-63 (5th Cir. 1998) (quoting City of Los Angeles v. Lyons, 103
S.Ct. 1660, 1665 and 1669 (1983)).
49
   Armstrong, 141 F.3d at 563 (quoting Fair Employment Council of Greater Washington, Inc. v. BMC Mktg. Corp.,
28 F3d 1268 (D.C. Cir. 1994)).

                                                        15
       Case 3:21-cv-00177-SDD-RLB                   Document 13-1          08/05/21 Page 16 of 21




Western District of Louisiana addressed the federal civil rights claims brought by Plaintiff, the

same claims brought in this suit:

        The frivolous allegations of federal civil rights claims in the third amended petition
        are reminiscent of those rejected in 98 cv 0217. As in the prior proceeding, the
        court finds that the federal claims were brought maliciously and in an effort to
        seek retribution against everyone associated with the expropriation proceedings
        that did not end in the result hoped by Plaintiff. The federal claims should,
        accordingly, be dismissed for failure to state a claim upon which relief can be
        granted and as frivolous pursuant to §1915(e).50

As described in more detail below, Plaintiff is simply mounting yet another collateral attack on

prior judgments by the State and Federal courts that are adverse to Plaintiff. 51 In simply naming

the current Secretary of the Louisiana Department of Transportation and Development and

DOTD’s Right of Way Administrator (and DOTD’s attorneys), Plaintiff is again “seeking

retribution against everyone associated with the expropriation proceedings” from 1986.

        Moreover, the DOTD Defendants have no connection to the enforcement of the challenged

act or an order for injunctive relief. Secretary Wilson was not the Secretary of DOTD in 1986 and

had no involvement in these matters throughout the past thirty-five years. The same is true for

McBride. Both are named solely because of their positions with DOTD. This is not enough to

overcome their Eleventh Amendment immunity from suit. Even assuming for argument’s sake all

of the prior judgments identified by Plaintiff could be reversed by an order of this Court, any order

granting such relief could not be enforced by the DOTD Defendants. Consequently, the Ex parte

Young exception to Eleventh Amendment immunity is not applicable to the DOTD Defendants

and the claims against them dismissed with prejudice.




50
   Exhibit 7: Larry E. Clark, et al. v. State of Louisiana, DOTD, Western District of Louisiana, Docket No. 98-1753,
Report and Recommendation, p. 2.
51
   See Plaintiff’s Prayer for Relief, R.Doc. 1, pp. 205-208.

                                                        16
       Case 3:21-cv-00177-SDD-RLB                   Document 13-1          08/05/21 Page 17 of 21




        E. Any Acts Occurring Before March 29, 2020 are Prescribed as a Matter of Law.

        Plaintiff’s 208-page Complaint seeks nullification of various final Judgments and Opinions

as set forth above. The earliest is from 1987 while the most recent is from January of 2020. The

allegations of constitutional violations the Plaintiff makes in this matter are actionable under 42

U.S.C. § 1983. Yet, § 1983 does not inherently provide for a time limitation for the filing of an

action, but 1988 does allow guidance based on applicable state statute. The Supreme Court of the

United States explained this theory with more detail in Owens v Okure, 488 US 235 (1989):

                 Title 42 U.S.C. § 1988 endorses the borrowing of state-law
                 limitations provisions where doing so is consistent with federal law;
                 § 1988 does not, however, offer any guidance as to which state
                 provision to borrow. To fill this void, for years we urged courts to
                 select the state statute of limitations “most analogous,” and “most
                 appropriate,” to the particular § 1983 action, so long as the chosen
                 limitations period was consistent with federal law and policy.52

        Plaintiff seeks to have a number of final Judgments enjoined—again, a legal

impossibility—for specious reasons including alleged procedural mistakes by attorneys for the

State53 and what he believes to be errors by State courts.54 These are most closely analogous to an

argument of legal malpractice (although applied to the judiciary who are immune to these claims

while operating in their official capacity and to attorneys who did not represent him). The

prescriptive period for legal malpractice is set forth in Louisiana Revised Statute Title 9 Section

5605(A) as “within one year from the date that the alleged act, omissions, or neglect is discovered

or should have been discovered”.

        As discussed above, there are no factual allegations regarding Secretary Wilson or McBride

and any claims against any other defendants occurring one year before the filing of this suit, or on



52
   Owens v. Okure, 488 U.S. 235, 239; 109 S.Ct. 573, 576; 102 L.Ed.2d 594 (1989) (internal citations omitted).
53
   See FN16 and FN17, supra.
54
   See FN15 and FN17-FN21, supra.

                                                        17
       Case 3:21-cv-00177-SDD-RLB                   Document 13-1           08/05/21 Page 18 of 21




March 29, 2020, are prescribed as a matter of law. For that reason alone, the Plaintiff’s claims

against the DOTD Defendants should be dismissed.

         F. The Plaintiff has not set forth any cause of action.

         As set forth above, the Plaintiff has alleged racial discrimination, collusion, coercion,

conspiracy, and denial of his constitutional rights. In support of these causes of action, Plaintiff

has offered the same conjecture and speculation about conspiracy theories which have been

previously dismissed by both State and Federal courts—yet makes no plausible factual allegations

to support any of these claims. The Plaintiff’s entire 208-page Complaint in this matter does

nothing more than re-state the same baseless allegations that were summarized by the Louisiana

Second Circuit in their 2020 opinion. 55

         The same analysis has led to the same rulings in this litigation multiple times in multiple

courts for decades. “… the federal rights issues asserted by Clark and L&M have no merit and are

further barred by res judicata. It is clear that the previous federal district and appellate court

decisions have completely resolved those issues, precluding Clark from further litigation of

them.”56 The holding of the Fifth Circuit Court of Appeals (which Plaintiff asks this Court to

enjoin in paragraph (d) on page 205 of his Complaint) offers a succinct and consistent conclusion:

“Construing his pro se brief liberally, Clark raises no argument that entitles him to relief.”57 The

same result should apply here—the dismissal of Plaintiff’s Complaint, and any and all claims

asserted therein, with prejudice.




55
   Dep't of Transp. & Dev. v. Clark, 53,197, p. 11 (La.App. 2 Cir. 1/15/20); 289 So.3d 226, 233.
56
   Dep't of Transp. & Dev. v. Clark, 289 So.3d at 233.
57
   Clark v. Pena, 471 Fed.Appx. 398, 399 (5th Cir. 2012).

                                                         18
      Case 3:21-cv-00177-SDD-RLB              Document 13-1       08/05/21 Page 19 of 21




V.      CONCLUSION

        The Plaintiff has had his day in court and his continued attempt to resurrect his claims

places a significant burden on this Court’s judicial resources (and other courts). He has tried to

breathe new life into his suit over the last three decades, offering the State and Federal courts only

unfounded conjecture, requests for all civil law to be declared unconstitutional, and baseless

conspiracy theories. The 208-page Complaint in this matter comprises Plaintiff’s ongoing attempts

to awaken the claims put to bed long ago.

        The Complaint fails to state a single factual allegation against the DOTD Defendants which

would support a cause of action against them. Further, as to each of the claims asserted by Plaintiff

herein, res judicata has already been applied by previous State and Federal courts. Additionally,

none of the allegations in the Plaintiff’s meandering manifesto state a claim upon which relief can

be granted. The law and arguments set forth herein have all been set forth previously by counsel

for these and other Defendants before many other State and Federal courts for the past thirty-five

years, yet the Plaintiff remains undeterred by the rulings of those courts and the warnings regarding

filing frivolous suits related to the 1986 expropriation proceedings.

        It is therefore appropriate and timely for this Court to grant this Motion and dismiss with

prejudice the individual defendants herein Shawn Wilson, Secretary for the Louisiana

Department of Transportation and Development and Charles McBride, Right of Way

Administrator for the Louisiana Department of Transportation and Development with all

costs allotted to Plaintiff.




                               [SIGNATURE ON FOLLOWING PAGE]



                                                 19
Case 3:21-cv-00177-SDD-RLB   Document 13-1      08/05/21 Page 20 of 21




                                    Respectfully Submitted,

                                    JEFF LANDRY
                                    ATTORNEY GENERAL

                                    /s/ Rachel P. Dunaway
                                    Rachel P. Dunaway (Bar No. 37104)
                                    Assistant Attorney General
                                    Louisiana Department of Justice
                                    Litigation Division, Civil Rights Section
                                    1885 N. 3rd Street
                                    P. O. Box 94005
                                    Baton Rouge, LA 70804-9005
                                    Telephone: (225) 326-6300
                                    Fax: (225) 326-6495
                                    DunawayR@ag.louisiana.gov


                                    AND

                                    /s/Darren A. Patin_________
                                    DARREN A. PATIN, #23244
                                    Special Assistant Attorney General
                                    One Galleria Boulevard, Suite 1400
                                    Metairie, Louisiana 70001
                                    Telephone: (504) 836-6500
                                    Facsimile: (504) 836-6565
                                    Email: dpatin@haileymcnamara.com

                                    Counsel for Defendants, Shawn Wilson,
                                    Secretary for the Louisiana Department of
                                    Transportation and Development and
                                    Charles    McBride,     Right    of   Way
                                    Administrator for the Louisiana Department
                                    of Transportation and Development




                               20
      Case 3:21-cv-00177-SDD-RLB             Document 13-1       08/05/21 Page 21 of 21




                                 CERTIFICATE OF SERVICE


       I do hereby certify that I have on this 5th day of August, 2021 electronically filed the above

with the Clerk of Court utilizing the CM/ECF system, and/or have served a copy of the foregoing

pleading on the pro se litigant via the email address set forth below:

       Larry E. Clark
       Clark9853@Hotmail.com

                                       /s/Rachel Dunaway
                                     RACHEL DUNAWAY




                                                 21
